Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 1 of 18 Page ID #:879


 1   Stephen M. Doniger (SBN 179314)
 2   stephen@donigerlawfirm.com
     Scott A. Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
 4   Elina E. Kharit (SBN 261029)
     ekharit@donigerlawfirm.com
 5   DONIGER / BURROUGHS
 6   603 Rose Avenue
     Venice, California, 90230
 7   Telephone: (310) 590-1820
 8
     Attorneys for Plaintiffs
 9
10
                                UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13    ALEXANDER STROSS, an              The following four cases are consolidated for the
14    individual                        purposes of this Proposed Protective Order only:
15                    Plaintiff,        Case No: 2:20-cv-00861-AB(JCx) Stross
                                        Case No: 2:20-cv-00862-AB(JCx) Ledergerber
16          v.                          Case No: 2:20-cv-00863-AB(JCx) Walmsley
                                        Case No: 2:20-cv-02044-AB(JCx) Kühmstedt
17    NETEASE, INC.,
18                    Defendant.
19                                       PROTECTIVE ORDER
20
21
      RALPH LEDERGERBER, an
22
      individual
23
                      Plaintiff,
24
            v.
25
      NETEASE, INC.,
26
                      Defendant.
27
28

                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 2 of 18 Page ID #:880


 1
     JOHN WALMSLEY, an
 2   individual
 3                  Plaintiff,
 4         v.
 5   NETEASE, INC.,
 6
                    Defendant.
 7
     BERNARD KÜHMSTEDT,
 8   an individual
 9
                    Plaintiff,
10
           v.
11
     NETEASE, INC.,
12
                    Defendant.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 3 of 18 Page ID #:881


 1    1.    BACKGROUND
 2          A.     PURPOSES AND LIMITATIONS
 3          As the parties have represented that discovery in these actions is likely to
 4    involve production of confidential, proprietary, or private information for which
 5    special protection from public disclosure and from use for any purpose other than
 6    prosecuting this litigation may be warranted, this Court enters the following
 7    Protective Order. This Order does not confer blanket protections on all disclosures
 8    or responses to discovery. The protection it affords from public disclosure and use
 9    extends only to the limited information or items that are entitled to confidential
10    treatment under the applicable legal principles. Further, as set forth in Section 12.3,
11    below, this Protective Order does not entitle the parties to file confidential
12    information under seal. Rather, when the parties seek permission from the Court to
13    file material under seal, the parties must comply with Civil Local Rule 79-5 and
14    with any pertinent orders of the assigned District Judge and Magistrate Judge.
15          B.     GOOD CAUSE STATEMENT
16          In light of the nature of the claims and allegations in these cases and the
17    parties’ representations that discovery in these cases will involve the production of
18    confidential records, and in order to expedite the flow of information, to facilitate
19    the prompt resolution of disputes over confidentiality of discovery materials, to
20    adequately protect information the parties are entitled to keep confidential, to
21    ensure that the parties are permitted reasonable necessary uses of such material in
22    connection with this action, to address their handling of such material at the end of
23    the litigation, and to serve the ends of justice, a protective order for such
24    information is justified in these matters. The parties shall not designate any
25    information or documents as confidential without a good faith belief that such
26    information or documents have been maintained in a confidential, non-public
27    manner, and that there is good cause or a compelling reason why it should not be
28    part of the public record of these cases.
                                                  -1-
                                           PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 4 of 18 Page ID #:882


 1    2.     DEFINITIONS
 2           2.1    Action: The above-captioned actions: Stross v. NetEase, Inc., Case
 3    No. 2:20-cv-00861 AB(JCx), Ledergerber v. NetEase, Inc., Case No. 2:20-cv-
 4    00862 AB(JCx), Walmsley v. NetEase, Inc., Case No. 2:20-cv-00863 AB(JCx), and
 5    Kühmstedt v. NetEase, Inc., Case No. 2:20-cv-02044 AB(JCx).
 6           2.2    Challenging Party: a Party or Non-Party that challenges the
 7    designation of information or items under this Order.
 8           2.3    “CONFIDENTIAL” Information or Items: information (regardless
 9    of how it is generated, stored or maintained) or tangible things that qualify for
10    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
11    the Good Cause Statement.
12           2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
13    Information or Items: extremely sensitive “CONFIDENTIAL” Information or
14    Items, the disclosure of which to another Party or Non-Party would create a
15    substantial risk of serious harm that could not be avoided by less restrictive means.
16           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
17    their support staff).
18           2.6    Designating Party: a Party or Non-Party that designates information
19    or items that it produces in disclosures or in responses to discovery as
20    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21    ONLY.”
22           2.7    Disclosure or Discovery Material: all items or information,
23    regardless of the medium or manner in which it is generated, stored, or maintained
24    (including, among other things, testimony, transcripts, and tangible things), that are
25    produced or generated in disclosures or responses to discovery in this matter.
26           2.8    Expert: a person with specialized knowledge or experience in a
27    matter pertinent to the litigation who has been retained by a Party or its counsel to
28    serve as an expert witness or as a consultant in this Action.
                                                -2-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 5 of 18 Page ID #:883


 1          2.9    House Counsel: attorneys who are employees of a party to this
 2    Action. House Counsel does not include Outside Counsel of Record or any other
 3    outside counsel.
 4          2.10 Non-Party: any natural person, partnership, corporation, association,
 5    or other legal entity not named as a Party to this action.
 6          2.11 Outside Counsel of Record: attorneys who are not employees of a
 7    party to this Action but are retained to represent or advise a party to this Action and
 8    have appeared in this Action on behalf of that party or are affiliated with a law firm
 9    which has appeared on behalf of that party, and includes support staff.
10          2.12 Party: any party to this Action, including all of its officers, directors,
11    employees, consultants, retained experts, and Outside Counsel of Record (and their
12    support staffs).
13          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
14    Discovery Material in this Action.
15          2.14 Professional Vendors: persons or entities that provide litigation
16    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17    demonstrations, and organizing, storing, or retrieving data in any form or medium)
18    and their employees and subcontractors.
19          2.15 Protected Material: any Disclosure or Discovery Material that is
20    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21    ATTORNEYS’ EYES ONLY.”
22          2.16 Receiving Party: a Party that receives Disclosure or Discovery
23    Material from a Producing Party.
24    3.    SCOPE
25          The protections conferred by this Order cover not only Protected Material (as
26    defined above), but also (1) any information copied or extracted from Protected
27    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
28    and (3) any deposition testimony, conversations, or presentations by Parties or their
                                                 -3-
                                           PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 6 of 18 Page ID #:884


 1    Counsel that might reveal Protected Material, other than during a court hearing or at
 2    trial.
 3             Any use of Protected Material during a court hearing or at trial shall be
 4    governed by the orders of the presiding judge. This Order does not govern the use
 5    of Protected Material during a court hearing or at trial.
 6    4.       DURATION
 7             Even after final disposition of this litigation, the confidentiality obligations
 8    imposed by this Order shall remain in effect until a Designating Party agrees
 9    otherwise in writing or a court order otherwise directs. Final disposition shall be
10    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
11    with or without prejudice; and (2) final judgment herein after the completion and
12    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13    including the time limits for filing any motions or applications for extension of time
14    pursuant to applicable law.
15    5.       DESIGNATING PROTECTED MATERIAL
16             5.1   Exercise of Restraint and Care in Designating Material for
17    Protection. Each Party or Non-Party that designates information or items for
18    protection under this Order must take care to limit any such designation to specific
19    material that qualifies under the appropriate standards. The Designating Party must
20    designate for protection only those parts of material, documents, items, or oral or
21    written communications that qualify so that other portions of the material,
22    documents, items, or communications for which protection is not warranted are not
23    swept unjustifiably within the ambit of this Order.
24             Mass, indiscriminate, or routinized designations are prohibited. Designations
25    that are shown to be clearly unjustified or that have been made for an improper
26    purpose (e.g., to unnecessarily encumber the case development process or to
27    impose unnecessary expenses and burdens on other parties) may expose the
28    Designating Party to sanctions.
                                                    -4-
                                             PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 7 of 18 Page ID #:885


 1          If it comes to a Designating Party’s attention that information or items that it
 2    designated for protection do not qualify for protection, that Designating Party must
 3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4          5.2    Manner and Timing of Designations. Except as otherwise provided
 5    in this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 6    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7    under this Order must be clearly so designated before the material is disclosed or
 8    produced.
 9          Designation in conformity with this Order requires:
10                 (a) for information in documentary form (e.g., paper or electronic
11          documents, but excluding transcripts of depositions), that the Producing
12          Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
13          CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
14          contains protected material. If only a portion or portions of the material on a
15          page qualifies for protection, the Producing Party also must clearly identify
16          the protected portions (e.g., by making appropriate markings in the margins).
17                 A Party or Non-Party that makes original documents available for
18          inspection need not designate them for protection until after the inspecting
19          Party has indicated which documents it would like copied and produced.
20          During the inspection and before the designation, all of the material made
21          available for inspection shall be deemed “CONFIDENTIAL.” After the
22          inspecting Party has identified the documents it wants copied and produced,
23          the Producing Party must determine which documents, or portions thereof,
24          qualify for protection under this Order. Then, before producing the specified
25          documents, the Producing Party must affix the “CONFIDENTIAL”, or
26          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to
27          each page that contains Protected Material. If only a portion or portions of
28          the material on a page qualifies for protection, the Producing Party also must
                                                -5-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 8 of 18 Page ID #:886


 1          clearly identify the protected portions (e.g., by making appropriate markings
 2          in the margins).
 3                 (b) for testimony given in depositions that the Designating Party
 4          identifies on the record, before the close of the deposition as protected
 5          testimony.
 6                 (c) for information produced in some form other than documentary
 7          and for any other tangible items, that the Producing Party affix in a
 8          prominent place on the exterior of the container or containers in which the
 9          information is stored the legend “CONFIDENTIAL” or “HIGHLY
10          CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or
11          portions of the information warrants protection, the Producing Party, to the
12          extent practicable, shall identify the protected portion(s).
13          5.3    Inadvertent Failures to Designate. If timely corrected, an
14    inadvertent failure to designate qualified information or items does not, standing
15    alone, waive the Designating Party’s right to secure protection under this Order for
16    such material. Upon timely correction of a designation, the Receiving Party must
17    make reasonable efforts to assure that the material is treated in accordance with the
18    provisions of this Order.
19    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
21    designation of confidentiality at any time that is consistent with the Court’s
22    Scheduling Order.
23          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
24    resolution process under Local Rule 37-1 et seq.
25          6.3    Burden of Persuasion. The burden of persuasion in any such
26    challenge proceeding shall be on the Designating Party. Frivolous challenges, and
27    those made for an improper purpose (e.g., to harass or impose unnecessary
28    expenses and burdens on other parties) may expose the Challenging Party to
                                                -6-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 9 of 18 Page ID #:887


 1    sanctions. Unless the Designating Party has waived or withdrawn the
 2    confidentiality designation, all parties shall continue to afford the material in
 3    question the level of protection to which it is entitled under the Producing Party’s
 4    designation until the Court rules on the challenge.
 5    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6          7.1    Basic Principles. A Receiving Party may use Protected Material that
 7    is disclosed or produced by another Party or by a Non-Party in connection with this
 8    Action only for prosecuting, defending, or attempting to settle this Action. Such
 9    Protected Material may be disclosed only to the categories of persons and under the
10    conditions described in this Order. When the Action has been terminated, a
11    Receiving Party must comply with the provisions of Section 13 below.
12          Protected Material must be stored and maintained by a Receiving Party at a
13    location and in a secure manner that ensures that access is limited to the persons
14    authorized under this Order.
15          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
16    otherwise ordered by the Court or permitted in writing by the Designating Party, a
17    Receiving Party may disclose any information or item designated
18    “CONFIDENTIAL” only to:
19                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20          well as employees of said Outside Counsel of Record to whom it is
21          reasonably necessary to disclose the information for this Action;
22                 (b) the officers, directors, and employees (including House Counsel)
23          of the Receiving Party to whom disclosure is reasonably necessary for this
24          Action;
25                 (c) Experts (as defined in this Order) of the Receiving Party to whom
26          disclosure is reasonably necessary for this Action and who have signed the
27          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                 (d) the Court and its personnel;
                                                 -7-
                                           PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 10 of 18 Page ID #:888


 1                (e) private court reporters and their staff to whom disclosure is
 2          reasonably necessary for this Action;
 3                (f) professional jury or trial consultants, mock jurors, and Professional
 4          Vendors to whom disclosure is reasonably necessary for this Action and who
 5          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 6          A);
 7                (g) the author or recipient of a document containing the information or
 8          a custodian or other person who otherwise possessed or knew the
 9          information;
10                (h) during their depositions, witnesses, and attorneys for witnesses, in
11          the Action to whom disclosure is reasonably necessary, provided: (1) the
12          deposing party requests that the witness sign the “Acknowledgment and
13          Agreement to Be Bound” (Exhibit A); and (2) they will not be permitted to
14          keep any confidential information unless they sign the “Acknowledgment
15          and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
16          Designating Party or ordered by the Court. Pages of transcribed deposition
17          testimony or exhibits to depositions that reveal Protected Material may be
18          separately bound by the court reporter and may not be disclosed to anyone
19          except as permitted under this Protective Order; and
20                (i) any mediator or settlement officer, and their supporting personnel,
21          mutually agreed upon by any of the parties engaged in settlement
22          discussions.
23          7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
24    EYES ONLY” Information or Items. Unless otherwise ordered by the court or
25    permitted in writing by the Designating Party, a Receiving Party may disclose any
26    information or item designated “CONFIDENTIAL” only to:
27
28
                                               -8-
                                         PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 11 of 18 Page ID #:889


 1                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 2          well as employees of said Outside Counsel of Record to whom it is
 3          reasonably necessary to disclose the information for this Action;
 4                (b) House Counsel;
 5                (c) Experts (as defined in this Order) of the Receiving Party to whom
 6          disclosure is reasonably necessary for this Action and who have signed the
 7          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8                (d) the court and its personnel;
 9                (e) private court reporters and their staff to whom disclosure is
10          reasonably necessary for this Action;
11                (f) professional jury or trial consultants, mock jurors, and Professional
12          Vendors to whom disclosure is reasonably necessary for this Action and who
13          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
14          A);
15                (g) the author or recipient of a document containing the information or
16          a custodian or other person who otherwise possessed or knew the
17          information; and
18                (h) any mediator or settlement officer, and their supporting personnel,
19          mutually agreed upon by any of the parties engaged in settlement
20          discussions.
21    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
22    PRODUCED IN OTHER LITIGATION
23          If a Party is served with a subpoena or a court order issued in other litigation
24    that compels disclosure of any information or items designated in this Action as
25    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26    ONLY,” that Party must:
27
28
                                                -9-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 12 of 18 Page ID #:890


 1                 (a) promptly notify in writing the Designating Party. Such
 2          notification shall include a copy of the subpoena or court order unless
 3          prohibited by law;
 4                 (b) promptly notify in writing the party who caused the subpoena or
 5          order to issue in the other litigation that some or all of the material covered
 6          by the subpoena or order is subject to this Protective Order. Such
 7          notification shall include a copy of this Protective Order; and
 8                 (c) cooperate with respect to all reasonable procedures sought to be
 9          pursued by the Designating Party whose Protected Material may be affected.
10          If the Designating Party timely seeks a protective order, the Party served with
11    the subpoena or court order shall not produce any information designated in this
12    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
13    EYES ONLY” before a determination by the court from which the subpoena or
14    order issued, unless the Party has obtained the Designating Party’s permission, or
15    unless otherwise required by the law or court order. The Designating Party shall
16    bear the burden and expense of seeking protection in that court of its confidential
17    material and nothing in these provisions should be construed as authorizing or
18    encouraging a Receiving Party in this Action to disobey a lawful directive from
19    another court.
20    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
21    PRODUCED IN THIS LITIGATION
22                 (a) The terms of this Order are applicable to information produced by
23          a Non-Party in this Action and designated as “CONFIDENTIAL” or
24          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
25          information produced by Non-Parties in connection with this litigation is
26          protected by the remedies and relief provided by this Order. Nothing in these
27          provisions should be construed as prohibiting a Non-Party from seeking
28          additional protections.
                                                -10-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 13 of 18 Page ID #:891


 1                (b) In the event that a Party is required, by a valid discovery request,
 2          to produce a Non-Party’s confidential information in its possession, and the
 3          Party is subject to an agreement with the Non-Party not to produce the Non-
 4          Party’s confidential information, then the Party shall:
 5                       (1) promptly notify in writing the Requesting Party and the
 6                Non-Party that some or all of the information requested is subject to a
 7                confidentiality agreement with a Non-Party;
 8                       (2) promptly provide the Non-Party with a copy of the
 9                Protective Order in this Action, the relevant discovery request(s), and a
10                reasonably specific description of the information requested; and
11                       (3) make the information requested available for inspection by
12                the Non-Party, if requested.
13                (c) If a Non-Party represented by counsel fails to commence the
14          process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of
15          receiving the notice and accompanying information or fails
16          contemporaneously to notify the Receiving Party that it has done so, the
17          Receiving Party may produce the Non-Party’s confidential information
18          responsive to the discovery request. If an unrepresented Non-Party fails to
19          seek a protective order from this court within 14 days of receiving the notice
20          and accompanying information, the Receiving Party may produce the Non-
21          Party’s confidential information responsive to the discovery request. If the
22          Non-Party timely seeks a protective order, the Receiving Party shall not
23          produce any information in its possession or control that is subject to the
24          confidentiality agreement with the Non-Party before a determination by the
25          court unless otherwise required by the law or court order. Absent a court
26          order to the contrary, the Non-Party shall bear the burden and expense of
27          seeking protection in this court of its Protected Material.
28
                                                 -11-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 14 of 18 Page ID #:892


 1    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3    Protected Material to any person or in any circumstance not authorized under this
 4    Protective Order, the Receiving Party must immediately (a) notify in writing the
 5    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6    all unauthorized copies of the Protected Material, (c) inform the person or persons
 7    to whom unauthorized disclosures were made of all the terms of this Order, and
 8    (d) request such person or persons to execute the “Acknowledgment and Agreement
 9    to Be Bound” (Exhibit A).
10    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11    PROTECTED MATERIAL
12          11.1 Notification and Challenge. If a Designating Party inadvertently or
13    mistakenly produces information, documents, or tangible things that should have
14    been withheld subject to a claim of attorney-client privilege, work product
15    immunity, or on any other grounds, such production will not necessarily prejudice
16    such a claim or otherwise waive any claims of attorney-client privilege, work
17    product immunity, or other protection for such information, documents, or tangible
18    things, provided that the Producing Party makes a good-faith representation in
19    writing within 14 days upon discovery of the inadvertent disclosure that such
20    production was inadvertent or mistaken and takes prompt remedial action to
21    withdraw the disclosure. Recognizing the need for the parties to prepare for their
22    cases based on the discovery that is produced, if any information, document, or
23    tangible thing is (a) used in a hearing or deposition, (b) attached as an exhibit to a
24    pleading or motion, (c) referred to in an expert report or pretrial order, or (d) is
25    otherwise used openly in the litigation, any claim of inadvertent production must be
26    made within 14 business days after such use. Within 3 days of receiving a written
27    request to do so from the Designating Party, the Receiving Party shall return to the
28    Designating Party or certify the destruction of any documents or tangible items that
                                                 -12-
                                           PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 15 of 18 Page ID #:893


 1    the producing party represents were inadvertently or mistakenly produced. The
 2    Receiving Party shall also destroy all copies or summaries of, or notes relating to,
 3    any such inadvertently or mistakenly produced information; provided, however,
 4    that this Order shall not preclude the party returning such information from making
 5    a motion to compel production of the returned information. The Designating Party
 6    shall retain copies of all returned documents and tangible items for further
 7    disposition.
 8          11.2 Use of Inadvertently Produced Material before Discovery or
 9    Notification of Disclosure. If the substance of any inadvertently or mistakenly
10    produced information, document, or tangible thing that is either conceded by the
11    Parties or subsequently determined by the Court to be privileged or protected is
12    discussed in a deposition, at trial, in a hearing, or in pleading before the Disclosing
13    Party’s discovery or notification of the disclosure, the Disclosing Party may seek an
14    Order from the Court that such testimony or discussion shall be stricken and not be
15    used for any purpose. However, if the privilege or protection designation is
16    successfully challenged, then any Party may use the prior testimony. If questioning
17    regarding any inadvertently or mistakenly produced privileged or otherwise
18    protected information, document, or tangible thing is prevented during a deposition
19    on the grounds that the information, document, or tangible thing is privileged or
20    otherwise protected, and it is later determined that the privilege or protection does
21    not apply, then the witness who was prevented from testifying shall be made
22    available to complete the deposition irrespective of any discovery deadlines that
23    may have expired while the matter was being resolved, provided that such
24    additional testimony shall be limited to the information, documents, or tangible
25    things in question and any appropriate, related follow-up questioning, and the
26    Receiving Party or the party taking the deposition shall be free to seek any other
27    relief that may be appropriate, including costs for completing the deposition.
28
                                                 -13-
                                           PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 16 of 18 Page ID #:894


 1    12.   MISCELLANEOUS
 2          12.1 Right to Further Relief. Nothing in this Order abridges the right of
 3    any person to seek its modification by the Court in the future.
 4          12.2 Right to Assert Other Objections. No Party waives any right it
 5    otherwise would have to object to disclosing or producing any information or item
 6    on any ground not addressed in this Protective Order. Similarly, no Party waives
 7    any right to object on any ground to use in evidence of any of the material covered
 8    by this Protective Order.
 9          12.3 Filing Protected Material. A Party that seeks to file under seal any
10    Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
11    orders of the assigned District Judge and Magistrate Judge. Protected Material may
12    only be filed under seal pursuant to a court order authorizing the sealing of the
13    specific Protected Material at issue. If a Party’s request to file Protected Material
14    under seal is denied by the court, then the Receiving Party may file the information
15    in the public record unless otherwise instructed by the court.
16    13.   FINAL DISPOSITION
17          After the final disposition of this Action, as defined in Section 4, within 60
18    days of a written request by the Designating Party, each Receiving Party must
19    return all Protected Material to the Producing Party or destroy such material. As
20    used in this subdivision, “all Protected Material” includes all copies, abstracts,
21    compilations, summaries, and any other format reproducing or capturing any of the
22    Protected Material. Whether the Protected Material is returned or destroyed, the
23    Receiving Party must submit a written certification to the Producing Party (and, if
24    not the same person or entity, to the Designating Party) by the 60 day deadline that
25    (1) identifies (by category, where appropriate) all the Protected Material that was
26    returned or destroyed and (2) affirms that the Receiving Party has not retained any
27    copies, abstracts, compilations, summaries or any other format reproducing or
28    capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                -14-
                                          PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 17 of 18 Page ID #:895


 1    are entitled to retain an archival copy of all pleadings, motion papers, trial,
 2    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 3    and trial exhibits, expert reports, attorney work product, and consultant and expert
 4    work product, even if such materials contain Protected Material. Any such archival
 5    copies that contain or constitute Protected Material remain subject to this Protective
 6    Order as set forth in Section 4.
 7    14.   VIOLATION OF THIS ORDER
 8          Any violation of this Order may be punished by any and all appropriate
 9    measures including, without limitation, contempt proceedings and monetary
10    sanctions.
11
12    IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
13
14    Dated: December 21, 2020                By:       /s/ Stephen M Doniger
                                                        Stephen M. Doniger, Esq.
15                                                      Elina E. Kharit, Esq.
16                                                      DONIGER / BURROUGHS
                                                        Attorneys for Plaintiffs
17
18
      Dated: December 21, 2020                By:       /s/ Matthew Wissnieff
19                                                      Matthew Wissnieff, Esq.
20                                                      WHITE & CASE, LLP
                                                        Attorney for Defendants
21
22
      IT IS SO ORDERED.
23
24
      DATED: December 23, 2020                          ___________/s/______________
25                                                      Honorable Jacqueline Chooljian
26                                                      United States Magistrate Judge

27
28
                                                 -15-
                                           PROTECTIVE ORDER
Case 2:20-cv-00861-AB-JC Document 73 Filed 12/23/20 Page 18 of 18 Page ID #:896


 1                                         EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4    I, ___________________________________________ [print or type full name], of
 5    _____________________________________________ [print or type full address],
 6    declare under penalty of perjury that I have read in its entirety and understand the
 7    protective order that was issued by the United States District Court for the Central
 8    District of California on December 23, 2020 in Stross v. NetEase, Inc., Case No.
 9    2:20-cv-00861 AB(JCx), Ledergerber v. NetEase, Inc., Case No. 2:20-cv-00862
10    AB(JCx), Walmsley v. NetEase, Inc., Case No. 2:20-cv-00863 AB(JCx), and
11    Kühmstedt v. NetEase, Inc., Case No. 2:20-cv-02044 AB(JCx).
12          I agree to comply with and to be bound by all the terms of this Protective
13    Order and I understand and acknowledge that failure to so comply could expose me
14    to sanctions and punishment in the nature of contempt. I solemnly promise that I
15    will not disclose in any manner any information or item that is subject to this
16    Protective Order to any person or entity except in strict compliance with the
17    provisions of this Order.
18          I further agree to submit to the jurisdiction of the United States District Court
19    for the Central District of California for the purpose of enforcing the terms of this
20    Protective Order, even if such enforcement proceedings occur after termination of
21    this action. I hereby appoint ________________________ [print or type full name]
22    of _______________________________________ [print or type full address and
23    telephone number] as my California agent for service of process in connection with
24    this action or any proceedings related to enforcement of this Protective Order.
25    Date: ______________________________________
26    City and State where sworn and signed: _________________________________
27    Printed name: _______________________________
28    Signature: __________________________________
                                                -16-
                                          PROTECTIVE ORDER
